The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-28,30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (U.S Patent No. 5613505) in view of Jacobs et al. (U.S Patent No. 5911898) and Khatua et al. (U.S 20080006796).
Regarding claim 25, Campbell discloses  an aerosol-forming substrate for use in combination with an inductive heating device, the aerosol-forming substrate comprising a solid material capable of releasing volatile compounds that can form an aerosol upon heating of the aerosol-forming substrate, and at least a first susceptor material for heating the aerosol-forming substrate, the first susceptor material having a first Curie-temperature and being arranged in thermal proximity of the solid material, the aerosol-forming substrate comprising at least a second susceptor material having a second Curie-temperature and being arranged in thermal proximity of the solid material, (Abstract, figs. 9-11).  Campbell discloses suitable susceptor materials may include conductive carbon, aluminum, copper, bronze or a combination thereof (column 9, line 33 to column 10, line 5 and claim 7); beside the susceptor material (SM), support layer can also function as susceptor base on the proper selected material (column 12, lines 30-42 and fig. 9 and 12).  Campbell also discloses the susceptor material can be selected for a desired maximum temperature (column 8, lines 5-14).  Khatua discloses multiple susceptor material [0049] and the susceptor material can be selected based on the desired Curie-temperature (trip temperature of the heating device) [0065] wherein the material have Curie-temperature such as 240 degree C.  It is also noted that Jacobs discloses using plural Curie temperatures for the advantage of controlling desired temperature more accurately (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select susceptor materials for the substrate of Campbell based on a desired Curie-temperature as taught by Khatua wherein the highest Curie temperature does not exceed 240 degree C (corresponding to the claimed detecting the phase change and stop inductively heating in response to the detected phase change; it is also noted that when the susceptor hit its Curie temperature it would naturally stop inductively heating).  The combination of Campbell, Jacobs and Khatua taken together as a whole teaches using plural Curie temperatures for advantage of accurately controlling desired heating temperature of aerosol-forming substrate.
Campbell also discloses the device comprises a cavity configured to receive the aerosol-forming article (figs. 1-4).
Regarding claim 26, the circuitry of Campbell is capable of being configured to, subsequent to stopping the inductive heating: allow the second susceptor material to cool, a second phase-change of the second susceptor material occurring during the cooling; detect the second phase-change of the second susceptor material during the cooling; and responsive to detecting the second phase-change of the second susceptor material, activate the inductive heating device (to meet the set temperature).  
Regarding claim 27, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the second phase-change comprises the second susceptor material reversibly changing from a paramagnetic phase to a ferromagnetic phase (since this is the nature of susceptor material with a Curie-temperature as taught by Khatua.  Khatua discloses multiple susceptor material [0049] and the susceptor material can be selected based on the desired Curie-temperature (trip temperature of the heating device) [0065].  
Regarding claim 28, Khatua discloses multiple susceptor material [0049] and the susceptor material can be selected based on the desired Curie-temperature (trip temperature of the heating device) [0065] corresponding to the claimed the first phase-change comprises the second susceptor material reversibly changing from a ferromagnetic phase to a paramagnetic phase.  
Campbell further discloses a variety of geometrical configuration for the susceptor materials (see figs. 8-10).  Campbell also discloses susceptor material can be continuous fibers, broken fibers, particles or any combination thereof (column 10, lines 36-44).  Campbell also discloses support layer can function as a susceptor if proper material is selected and the tobacco flavor medium layer can be provided with susceptor material depending whether the susceptor support layer is sufficient to adequately heat the tobacco material (column 12, lines 32-36). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a second susceptor material having a different geometrical configuration than the first susceptor material.
Regarding claim 30, Campbell discloses wherein one of the first and second susceptor materials is distributed within the aerosol-forming substrate (fig. 9).  
Regarding claim 31, Campbell discloses the other of the first and second susceptor materials is located outside of the aerosol-forming substrate (fig. 10C).  
Regarding claim 32, Campbell discloses at least one of the first and second susceptor materials is particulate (fig. 9).  
Regarding claim 33, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick either the concentration by weight of the second susceptor material is lower than a concentration by weight of the first susceptor material or vice versa.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11317648. Although the claims at issue are not identical, they are not patentably distinct from each other because they have the same scope of invention.
Claims 25-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 5613505. Although the claims at issue are not identical, they are not patentably distinct from each other because they have the same scope of invention.
Claims 25-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10952469. Although the claims at issue are not identical, they are not patentably distinct from each other because they have the same scope of invention.
Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. 
Applicant essentially argues that the Campbell does not disclose different geometric configurations of the susceptor materials.  This argument is not persuasive because the reference of Campbell discloses different geometric configurations of its susceptor materials such as tobacco flavor medium layer can contain a susceptor material while a support layer can function as a susceptor as well (Campbell, 11:32-36).
Applicant  also essentially argues that why a person having ordinary skill in the art would advantageously accurately control desired heating temperature of aerosol-forming substrate beyong the teachings of Campbell.  This argument is not persuasive because Khatua discloses multiple susceptor material [0049] and the susceptor material can be selected based on the desired Curie-temperature (trip temperature of the heating device) [0065] wherein the material have Curie-temperature such as 240 degree C.  It is also noted that Jacobs discloses using plural Curie temperatures for the advantage of controlling desired temperature more accurately (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select susceptor materials for the substrate of Campbell based on a desired Curie-temperature as taught by Khatua wherein the highest Curie temperature does not exceed 240 degree C (corresponding to the claimed detecting the phase change and stop inductively heating in response to the detected phase change; it is also noted that when the susceptor hit its Curie temperature it would naturally stop inductively heating).  The combination of Campbell, Jacobs and Khatua taken together as a whole teaches using plural Curie temperatures for advantage of accurately controlling desired heating temperature of aerosol-forming substrate.
Applicant further essentially argues that why a person having ordinary skill in the art would configure the circuitry beyond the teachings of Campbell such that each and every limitation of claim 26 were rendered prima facie obvious.  It seems this argument is not commensurate in scope with the claimed invention since the features of the circuitry is not being claimed. 
Regarding double patenting rejection, it is acknowledge that the Applicant will provide an appropriate response upon an indication of allowable subject matter in the instant application.
Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/           Examiner, Art Unit 1747